SIMON, Presiding Judge.
Prince Gardner Company and Travelers Insurance Company (appellants) appeal from a ruling of the Circuit Court of the City of St. Louis affirming a workmen’s *35-39compensation award by the Industrial Commission of Missouri (Commission) to Roy Lee Watson for an employment related injury. The Commission had also increased the award given by the administrative law judge.
On appeal, appellants contend the trial court erred in affirming the Commission’s award in that: (1) the award was not supported by competent and substantial evidence and was contrary to the overwhelming weight of the evidence; and (2) Watson did not meet his burden of proof in that he failed to present substantial and competent evidence of medical causation.
The contentions on appeal revolve around a dispute as to whether the bucket-handle tear of the medial meniscus of Watson’s knee, for which the award compensated him, was the result of the accident occurring during the course of his employment. We shall view the evidence in a light most favorable to the findings and award of the Commission; the award is conclusive and must be upheld if it is supported by competent and substantial evidence. Henderson v. Chrysler Corporation, 601 S.W.2d 645, 648 (Mo.App.1980). The award is supported by competent and substantial evidence on the whole record and no error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b)(4), (5).
STEPHAN and KAROHL, JJ., concur.